Citation Nr: 1548742	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for thrombophlebitis of both lower extremities.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to February 1971, with additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for thrombophlebitis of the lower extremities.  In August 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  (The Veteran initially requested a Travel Board hearing, but accepted the videoconference hearing instead on the record.  See Hearing Transcript, page 2.)

The issues of entitlement to service connection for a gall bladder disability and to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) were raised on the record during the August 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  Additionally, during the hearing the Veteran presented testimony regarding his VA- vocational rehabilitation and thrombophlebitis.  It is not clear from his testimony whether his intent was to raise a claim of entitlement to benefits under 38 U.S.C.A. § 1151 (i.e., whether vocational rehabilitation caused or aggravated the disability at issue).  This matter is also referred to the AOJ for clarification and appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran has raised two theories of entitlement to service connection for his thrombophlebitis of the bilateral lower extremities: that it is related to a diagnosis of phlebitis resulting from a fall (that also caused his service-connected back disability) while on active duty for training with the Reserves (see January 1976 line of duty determination noting diagnoses of pinched nerve and phlebitis following August 1975 fall) or that it is secondary to surgeries and other treatment received for his service-connected back disability (see Board Hearing Transcript page 12 (noting episodes of deep vein thrombosis (DVT) after back surgeries)).

On March 2010 VA examination the examiner provided a negative nexus opinion premised on an assumption that the episode of phlebitis in service resolved, without residuals, prior to separation and a lack of documented treatment between 1975 and 1991.  (The examiner also appeared to misconstrue (and defer to) the August 2008 rating decision as a medical determination.)  Upon review of the record, the Board finds that the March 2010 nexus opinion did not consider the Veteran's lay contentions (some of which were first raised after the March 2010 examination) that: his leg pain continued following separation from service (i.e., the in-service phlebitis did not completely resolve during service); his complaints of leg pain/phlebitis in service were later medically evaluated as consistent with an (undiagnosed) deep vein thrombosis (DVT) (i.e., he has a disability manifested by chronic DVTs that first manifested during active service); he received treatment for the pain associated with his thrombophlebitis, but that such treatment was not differentiated (in medical records) from the treatment for his back pain; he received treatment for the claimed disability between 1975 and 1991, but treatment records were no longer available due to the passage of time or closure of medical facilities; his current thrombophlebitis was previously misdiagnosed as nerve pain; and his DVTs were not diagnosed earlier (i.e., in service) because the equipment that was necessary to make such diagnosis was not available then.  (See, e.g., February 2011 Decision Review Officer (DRO) hearing transcript).  Consequently, the Board finds that remand for a new examination that considers all evidence of record, to include the Veteran's lay assertions (which are competent to the extent that he reports matters capable of observation by a lay person) is necessary.

Additionally, review of the record, to include the Veteran's lay testimony, suggests that there may be pertinent records that are not yet associated with the claims file.  On remand, exhaustive development to obtain complete service treatment records (STRs) and pertinent postservice records is required, to include (but not limited to) emergency room treatment at Rickenbacker Air Force Base (AFB) in 1975/1976 (the Veteran reported he was told such records were unavailable, see DRO hearing transcript, page 2, but there is no formal finding in the matter), 1975/1976 neurology treatment at Wright-Patterson AFB, VA vocational rehabilitation records, and any additional postservice treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development for all STRs related to the Veteran's alleged treatment for phlebitis or leg pain following his 1975 line-of-duty fall/injury, to include 1975/1976 records of treatment at Rickenbacker and Wright-Patterson AFBs, to include any storage facility where such records may have been retired.  If treatment records from such facilities are unavailable it should be so noted, and the scope of the search should be stated for the record.

2.  The AOJ should also obtain copies of all records of VA treatment the Veteran has received for phlebitis, thrombophlebitis, or DVT (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any such private treatment.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should then arrange for the Veteran to be examined by a vascular surgeon to determine the nature and likely etiology of any vascular/circulatory disability of the bilateral lower extremities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each vascular/lower extremity circulatory disability entity found, to include consideration of phlebitis, thrombophlebitis, and (recurrent) DVTs.  

(b)  Please identify the likely etiology for each vascular/circulatory disability entity diagnosed,.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in or aggravated by the Veteran's active service, or was caused or aggravated by (or by treatment for, to include surgeries), his service-connected back disability?  In responding, the examiner should address the Veteran's contentions that: his leg pain (which he is competent to report) continued following separation from service; he was told by a medical professional that his complaints of leg pain/phlebitis in service were consistent with DVT at that time; treatment for leg pain occurred postservice, but was not differentiated (in medical records) from the treatment for back pain; his current thrombophlebitis was previously misdiagnosed as nerve pain; and his DVTs were not diagnosed earlier (i.e., in service) because the equipment that was necessary to make such diagnosis was not available then.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

